*607Orders of disposition, Family Court, Bronx County (Sidney Gribetz, J.), entered on or about April 7, 2010, which, upon a fact-finding determination that respondent neglected her two older children and derivatively neglected her two younger children, placed the oldest child in the custody of the Commissioner of the Administration for Children’s Services (ACS) until the completion of the next permanency hearing, and released the three younger children to respondent with six months’ supervision by ACS, unanimously affirmed, without costs.
The agency demonstrated by a preponderance of the evidence that respondent neglected her two older children by inflicting excessive corporal punishment on them (see Matter of Tammie Z., 66 NY2d 1 [1985]; Matter of Alex R. [Maria R.], 81 AD3d 463 [2011]). The caseworker testified that the two children told her that respondent struck them both with a broomstick and prodded one child’s ear with it, and punched the other child and rammed her head through a wall. The caseworker testified further that she observed bruises on both children, including a swollen arm and scabbed ear on one child, and a large hole in the wall of the family home. The children’s hearsay statements to the caseworker were admissible, because they were corroborated by the caseworker’s observations (see Matter of Nicole V., 71 NY2d 112, 118 [1987]; Alex R., 81 AD3d at 463).
By establishing that respondent neglected two of the children by using excessive corporal punishment on them, petitioner demonstrated respondent’s derivative neglect of the other two children (Family Ct Act § 1046 [a] [i]; Matter of Terrell H., 197 AD2d 372 [1993]). Concur—Gonzalez, P.J., Sweeny, Moskowitz, Acosta and Manzanet-Daniels, JJ.